Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the Amendment filed 1/21/2021. 
As per the claims filed on the same date:
Claim(s) 1, 8, 15 were amended.
No claims were added/cancelled.
Claim(s) 1-4, 8-11, 15-17, 21-29 is/are currently pending.
Claim(s) 1, 8, 15 is/are independent claims.


Electronic and Facsimile Communications

According to the currently available records, Applicant has not yet authorized electronic or facsimile communications, preventing the Examiner from communicating via e-mail or facsimile (including communications related to scheduling interviews and proposed examiner’s amendments).
To authorize electronic and facsimile communications, please submit a written statement stating the same via EFS-Web or the central facsimile number: (571) 273-8300. Attempts to send an authorization statement via e-mail are improper, and will 
Internet Communications Authorization Form (SB/439) is available at <https://www.uspto.gov/sites/default/files/documents/sb0439.pdf>.



Claim Rejections 35 U.S.C. §103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


s 1, 4, 8, 11, 15, 24, 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anthony Beeman al. (U.S Patent Application Publication No. U.S.2009/0319927 Published: 12/24/2009) (hereinafter Beeman) in view of Darren Edge et al (US PG Pub 2020/0285803; Priority 12/29/2015)(hereinafter: Edge).

Claim 1:
As per independent claim 1, Beeman discloses a system comprising:  
5one or more processors; and a non-transitory machine-readable storage medium including instructions that, when executed by the one or more processors of a machine, cause the machine to perform operations comprising: 
analyzing an input publication to detect one or more violations of 10optimization rules [¶ [0016] The document scan component 140 scans the document for errors in real time as the user edits the document. The document scan component 140 applies a set of rules to determine whether each element in the document violates any of the rules or contains errors]. Under BRI, documents with errors are not optimized.
outputting, via a user interface, a preview of the input 15publication…along with one or more optimization actions to fix the one or more violations of the optimization rules [¶ [0017]The context identification component 150 identifies the context of each error, so that each error is associated with where it occurs in the document. For a word processor, the context identification component 150 may identify a page and item or document element on the page. For a spreadsheet, the context identification component 150 may identify a cell or range of cells within the spreadsheet. 
receiving user input to select at least one of the one or more 20optimization actions [¶ [0032]The user has selected an error 360 from the list for an image missing alternate text, which updated the document display area 320 to highlight the image 370 that contains the error. The information display area 350 describes to the user why the error should be fixed and how to fix the error]. and 
Beeman discloses the user opting to fix the one or more errors in order to optimize the document. Additionally, Beeman discloses a preview in that the user is actively working on the publication to be optimized. Beeman failed to specifically disclose outputting, via a user interface, a preview of the input 15publication to be displayed on a particular computing device and updating the preview responsive to the user input to select at least one of the one or more optimization actions and displaying, via the user interface, the updated preview of the input publication along with an indication that the optimization action has been performed.
Edge, in the same field of generating optimized publications discloses outputting, via a user interface, a preview of the input 15publication to be displayed on a particular computing device [¶ [0039] the editing suggestion may be presented as a preview of the document 103 with the editing suggestion being applied to the second object 115.].
updating the preview responsive to the user input to select at least one of the one or more optimization actions and displaying, via the user interface, the updated preview of the input publication along with an indication that the optimization action has been performed [¶ [0039]] the editing suggestion may be presented as a preview of the document 103 with the editing suggestion being applied to the second object 115. In some implementations, the editing suggestion may be presented to the user 101 with highlighting a change on the second object 115, such that the user 101 can visually compare the difference between current document state and the state after applying the editing suggestion]. Preview is updated to apply the suggestion. The updated preview of the input has an indication of the optimization (suggested edit) being has been performed (the highlighted change).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Beeman’s document preview to include a preview of the input 15publication to be displayed on a particular computing and to update the preview responsive to the user input to select at least one of the one or more optimization actions and to display, via the user interface, the updated preview of the input publication along with an indication that the optimization action has been performed as disclosed by Edge. The motivation for doing so would have been to provide the user suggestion(s) in a visual form to a user for selection, thus allowing for time efficient and error-free editing (0001-0002).

Claim 4:
 the operations further comprising receiving user input to save and publish an updated input publication. Edge, [¶  [0042] In other implementations, the user 101 may select the editing suggestion, in case that the editing suggestion satisfies the user 101. In response to the editing suggestion being selected by the user 101, the editing suggestion may be applied to the second object 115.].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date having the teachings of Beeman, in front of him/her to modify Beeman’s publication optimization teachings to receive user input to save and publish an updated input publication as disclosed by Edge. The motivation for doing so would to publish the publication after optimization so that the latest copy is available to the user, thus maintaining data integrity.

Claim 8:
As per independent claim 8, it merely recites a method being executed by the system of claim 1, therefore it is rejected under the same rationale as claim 1 above. Additionally, see server at Beeman 0022.

Claim 11:
	As per claim 11, it is rejected under the same rationale as claim 4 above.

Claim 15:


Claim 24:
As per claim 24, which depends on claim 1, it is rejected under the same rationale as claim 1 above. Additionally, Beeman and Edge disclose wherein the updated preview of the input publication includes changes to the input publication based on the selected one or more optimization actions. Edge, [¶ [0039] the editing suggestion may be presented as a preview of the document 103 with the editing suggestion being applied to the second object 115. In some implementations, the editing suggestion may be presented to the user 101 with highlighting a change on the second object 115, such that the user 101 can visually compare the difference between current document state and the state after applying the editing suggestion. [0042] In response to the editing suggestion being selected by the user 101, the editing suggestion may be applied to the second object 115.

Claim 26:
As per claim 26, it is rejected under the same rationale as claim 24 above.

Claim 28:
As per claim 28, it is rejected under the same rationale as claim 24 above.

Claim 27:
As per claim 27, it is rejected under the same rationale as claim 4 above.

Claim 29:
As per claim 29, which depends on claim 1, it is rejected under the same rationale as claim 1 above. Additionally, Beeman, and Edge disclose wherein the preview comprises a simulation of the input publication being displayed on the particular device, and wherein the updated preview comprises an updated simulation of the input publication being displayed on the particular computing device after performance of the selected one or more optimization actions. Beeman, [¶ [0106] The mobile website configuration page 320 may also include a dynamic mobile device simulator 370 which not only allows a user to preview changes to the mobile website prior to publishing the website, but also allows the user to try out functionality of the mobile website in a live manner… simulator 370 includes an image 371 of a mobile device that includes a display screen 372 on which a m. web page is rendered. Changes made to the m. website configuration using the mobile website configuration tool 178 are preferably automatically updated to the m. web page displayed on the display screen 372 of the mobile device simulator 370.].


Claims 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beeman and Edge in view of  Mary E. McQuarrie (U.S Patent Application Publication .
Claim 21:
As per claim 21, which depends on claim 3, Beeman, and Edge failed to specifically disclose wherein the one or more optimization actions are derived from the standardized publication. 
McQuarrie, in the same field of analyzing and optimizing documents discloses this limitation in that [[0025] Parameters associated with a document (e.g., document 110) may be associated with aspects relating to a document standard… Parameters may be compared to a document standard to determine compliance or a lack thereof. In some examples, a difference between a document (e.g., document 110) and a document standard may occur with one or more parameters, ¶ [0037] one or more problems or issues associated with a document may be modified or repaired. For example, a user may initiate (e.g., via document report interface 134, FIG. 1) repairing or modifying a document according to one or more parameters based on an evaluation of the document].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date having the teachings of Beeman, Edge and McQuarrie in front of him/her to modify Beeman’s publication optimization teachings to derive one or more optimization actions from the standardized publication as disclosed by McQuarrie. The motivation for doing so would to allow a user to determine the quality of a document with regard to any discrepancies with a document format or standard, ¶ [0003].



Claims 2, 9, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beeman and Edge in view of Donovan Poulin (U.S Patent Application Publication No. U.S.20140081616) (hereinafter Poulin).

Claim 2:
As per claim 2, which depends on claim 1, Beeman and Edge failed to specifically disclose wherein the particular computing device is selected from a plurality of computing devices on which the input publication is to be displayed.
Poulin, in the same field of emulating a mobile device in order to run a user-designated process, discloses this limitation in that [¶ [0061] window 500 shows selection of a mobile device (i.e., NOKIA 3650 in this example) from a pull-down list 502 that results in display of characteristics 504 of the selected mobile device in system information window 506. Characteristics 504 may represent characteristics 115 of FIG. 1A, for example. System information window 506 may contain information related to system resource utilization with respect to the handset CPU and memory, the executing application, and network and various system resources. Window 500 facilitates interaction with model 102 through display 400 and monitoring of resource utilization of application 104 through profile window 110. Furthermore, pull-down list 502 allows easy selection of further mobile devices upon which application 104 is to be profiled].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date having the teachings of Beeman, Edge and Poulin in front of 

Claim 9:
	As per claim 9, it is rejected under the same rationale as claim 2 above.

Claim 16:
	As per claim 16, it is rejected under the same rationale as claim 2 above.

Claims 3, 10, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beeman and Edge in view of  McQuarrie further in view of Balaji Vasanet Srinivasan al. (U.S Patent Application Publication No. U.S.2017/0220587; Filed: 02/02/2016) (hereinafter Srinivasan).

Claim 3:
As per claim 3, which depends on claim 1, Beeman and Edge failed to specifically disclose the limitations of claim 3.
McQuarrie, in the same field of analyzing and optimizing documents discloses wherein the analyzing is based on matching the input publication with a standardized publication, McQuarrie, [¶ [0024] Document 110 may be evaluated for 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date having the teachings of Beeman, Edge and McQuarrie in front of him/her to modify Beeman’s publication optimization teachings to analyze an input publication based on matching the input publication with a standardized publication as disclosed by McQuarrie. The motivation for doing so would to allow a user to determine the quality of a document with regard to any discrepancies with a document format or standard, ¶ [0003].
Beeman, Edge and McQuarrie failed to specifically disclose the standardized publication having content that is optimized to be displayed on a plurality of devices.
Srinivasan, in the same field of optimizing content for cross-platform display, discloses  [¶ [0023] The content transformation system 100 is a version of the content 102 transformed for display using a particular one of multiple different layout templates for one or more different types of devices, ¶ [0029] the content mapping module 112 maps the content 102 into a content categorization tree and also maps each of multiple layout templates in the layout store 116 into a layout categorization tree. The content mapping module 112 compares the content categorization tree to the various layout categorization trees, and selects a layout template having a layout categorization tree that best matches the content categorization tree]. Content 102 is matched to layouts corresponding to templates for different types of devices.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date having the teachings of Beeman, Edge, McQuarrie and Srinivasan in front of him/her to modify Beeman’s publication optimization teachings such that the analyzing is based on matching the input publication with a standardized publication, the standardized publication having content that is optimized to be displayed on a plurality of devices as disclosed by Srinivasan. The motivation for doing so would have been optimize a publication for a plurality of devices, thus assuring the publication reaches a broader audience.

Claim 10:
	As per claim 10, it is rejected under the same rationale as claim 3 above.

Claim 17:
As per claim 17, Beeman and Edge failed to specifically disclose the limitations of claim 17.
McQuarrie, in the same field of analyzing and optimizing documents discloses wherein the analyzing is based on matching the input publication with a standardized publication, McQuarrie, [¶ [0024] Document 110 may be evaluated for quality factors, issues, potential issues, or other attributes associated with the document. For example, document 110 may be evaluated to determine one or more attributes or parameters of attributes relating to conformance or compliance to a 
wherein the one or more optimization actions are derived from the standardized publication. McQuarrie, [[0025] Parameters associated with a document (e.g., document 110) may be associated with aspects relating to a document standard… Parameters may be compared to a document standard to determine compliance or a lack thereof. In some examples, a difference between a document (e.g., document 110) and a document standard may occur with one or more parameters, ¶ [0037] one or more problems or issues associated with a document may be modified or repaired. For example, a user may initiate (e.g., via document report interface 134, FIG. 1) repairing or modifying a document according to one or more parameters based on an evaluation of the document].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date having the teachings of Beeman, Edge and McQuarrie in front of him/her to modify Beeman’s publication optimization teachings to derive one or more optimization actions from the standardized publication as disclosed by McQuarrie. The motivation for doing so would to allow a user to determine the quality of a document with regard to any discrepancies with a document format or standard, ¶ [0003].
Beeman, Edge and McQuarrie failed to specifically disclose the standardized publication having content that is optimized to be displayed on a plurality of devices.
Srinivasan, in the same field of optimizing content for cross-platform display, discloses  [¶ [0023] The content transformation system 100 is a version of the content 102 transformed for display using a particular one of multiple different layout templates for one or more different types of devices, ¶ [0029] the content mapping module 112 maps the content 102 into a content categorization tree and also maps each of multiple layout templates in the layout store 116 into a layout categorization tree. The content mapping module 112 compares the content categorization tree to the various layout categorization trees, and selects a layout template having a layout categorization tree that best matches the content categorization tree]. Content 102 is matched to layouts corresponding to templates for different types of devices.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date having the teachings of Beeman, Edge, McQuarrie and Srinivasan in front of him/her to modify Beeman’s publication optimization teachings such that the analyzing is based on matching the input publication with a standardized publication, the standardized publication having content that is optimized to be displayed on a plurality of devices as disclosed by Srinivasan. The motivation for doing so would have been optimize a publication for a plurality of devices, thus assuring the publication reaches a broader audience.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beeman and Edge in view of Atiq Hashmi (U.S Patent Application Publication No. U.S.2014/0089786; Published: 03/27/2014) (hereinafter: Hashmi).

Claim 22:
wherein the one or more optimization actions are notifications indicating that manually editing underlying code of the input publication is necessary to fix the one or more violations of the optimization rules.
Hashmi, in the same field of optimizing publications for display in different devices discloses this limitation in that [[0039] The body content-section comprises primary informational or interactive content on a desktop website such as text, images, video, audio etc. Each of these content objects may be coded using a plurality of HTML coding elements. Filtering of specific HTML elements can be performed as desired based on the catalog of filtered elements. This is optional and may be done for a plurality of elements by default during the initial automated conversion. Once the mobile website is created by the MCE, further editing of the elements may be performed either via manual coding of the MW or using any authoring and editing tool commonly available].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date having the teachings of Beeman, Edge and Hashmi in front of him/her to modify Beeman’s error notifications to provide one or more optimization notifications indicating that manually editing underlying code of the input publication is necessary to fix the one or more violations of the optimization rules as disclosed by Hashmi. The motivation for doing so would have been to provide means for manually correcting code in order to expedite the optimization process.


Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beeman and Edge in view of Nobuaki Wake et al. (U.S Patent Application Publication No. U.S.2007/0245232; Published: 10/18/2007) (hereinafter: Wake).

Claim 23:
As per claim 23, which depends on claim 1, Beeman, and Edge disclose optimizing a document by fixing errors. However, Beeman and Edge failed to specifically disclose the operations further comprising providing an additional user interface element selectable to revert changes applied to the input publication by the performance of the selected one or more optimization actions.
Wake, in the same field of markup document editing discloses this limitation in that [¶[0195] The undo manager 706 and the undo wrapper 707 are used to implement the undoable command. Using this feature, changes made to a document using an edit operation can be undone. A change in a sub-document has implications with respect to the root document as well].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date having the teachings of Beeman, Edge and Wake in front of him/her to modify Beeman’s publication optimization teachings to provide an additional user interface element selectable to revert changes applied to the input publication by the performance of the selected one or more optimization actions as disclosed by Wake. The motivation for doing so would have been to allow a user to go to a previous .

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beeman, and Edge in view of Nicholas Baldwin et al. (U.S Patent Application Publication No. U.S.20160048605; Published: 2/18/2016) (hereinafter: Baldwin).

Claim 25:
As per claim 25, which depends on claim 1, Beeman, and Edge disclose optimizing a document by fixing errors. However, Beeman, and Edge failed to specifically disclose the operations further comprising displaying a notification indicating that the input publication is optimized for display on the particular computing device responsive to performance of the one or more optimization actions. 
Baldwin, in the same field of modifying an unoptimized publication to fit a wide variety of computing devices discloses this limitation in that [¶ [0037] The authoring system may then choose a set of preview models (or simply "previews") to present to the author, where each preview includes the information (such as the page layout) that can be used to render the webpage, as indicated in block 230. Thus, each preview can include an HTML file and CSS file as well as the desired display size and related parameters. In this manner, each preview can correspond to a set of data that can be provided to a device and corresponding web browser, for subsequent rendering on a display screen. [0038] For example, when creating a web page intended to cover 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date having the teachings of Beeman, Edge and Baldwin in front of him/her to modify Beeman’s publication optimization teachings to display a notification indicating that the input publication is optimized for display on the particular computing device responsive to performance of the one or more optimization actions as disclosed by Baldwin. The motivation for doing so would have been to rapidly and accurately inform the user for what devices the publication has been optimized thus allowing for faster publication deployment.

Response to Arguments


Applicant’s arguments with respect to the rejections under 35 USC 103 have been considered and are found to be persuasive. The newly added limitation changes 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOWARD CORTES/Primary Examiner, Art Unit 2144